Citation Nr: 9918782	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include an adjustment disorder, dysthymia, and a 
bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel




INTRODUCTION

The veteran served an active duty in the military from August 
1976 to August 1979, and again from June 1987 to February 
1991.

In June 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  In July 1991, the RO notified him of 
the decision and of his procedural and appellate rights, and 
he did not timely appeal.  See 38 U.S.C.A. § 7105 (West 
1991).  The RO subsequently determined in November 1993 and 
July 1995 that he had not submitted new and material evidence 
to reopen his claim.  See 38 C.F.R. § 3.156 (1998).

In April 1998, after a de novo review of the record, the RO 
continued to deny the claim.  The RO reviewed the claim on a 
de novo basis because, unlike when it considered the claim 
previously, there was medical evidence indicating the 
veteran's psychiatric disorder is not limited to a 
personality disorder, for which service connection generally 
is precluded.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  He timely appealed 
the RO's decision to the Board of Veterans' Appeals (Board).

In his May 1998 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested a hearing at the RO before 
a local hearing officer.  The RO initially scheduled his 
hearing for July 1998 but, after he was unable to attend, 
rescheduled it for December 1998.  However, the rescheduled 
hearing was not held either as the veteran's representative 
contacted the RO prior to the date of it and indicated the 
veteran no longer wanted a hearing.  Therefore, in compliance 
with his wishes, his request for a hearing is withdrawn.




REMAND

The veteran's service medical records show that he received 
treatment while on active duty in the military for problems 
with abusing alcohol, an adjustment disorder, and an 
antisocial personality disorder.  Because of the latter, a 
medical board deemed him unfit to continue on active duty, 
and he was discharged from the military (concluding his 2nd 
period of active duty) in February 1991.

In March 1991, while hospitalized at a VA medical center 
(VAMC) for threats of suicide, the veteran's doctors 
diagnosed an intermittent explosive disorder.  A VA 
psychiatrist who examined the veteran in April 1991, while 
still hospitalized (but for purposes related to his present 
appeal), stressed that it is critically important to consider 
his entire medical history and circumstances prior to 
rendering a diagnosis, which the examiner admitted he did not 
have the opportunity to do.  The examiner indicated, 
nonetheless, that the veteran has a history of abusing 
alcohol, and that it is evident that he also suffers from an 
affective disorder (possibly a bipolar affective disorder or 
an intermittent explosive disorder).  The examiner went on to 
note that it is difficult to state whether the 
affective disorder is the result of the alcoholism or a 
biological disorder, and that, to accurately assess this, 
there needs to be a more longitudinal review of the record, 
noting that the veteran also has traits of an antisocial 
personality.

From November 1992 to April 1993, the veteran received 
treatment at the Bryan Psychiatric Hospital (BPH), where 
doctors diagnosed both a bipolar disorder and a personality 
disorder.  A VA psychiatrist who examined the veteran more 
recently, in March 1998, diagnosed dysthymia (in lieu of a 
bipolar disorder) and a personality disorder with borderline 
and antisocial traits.  However, the VA examiner acknowledged 
that the veteran endorses different symptoms when evaluated 
at different times-even if proximate to each other-which 
the examiner said may account for the varying diagnoses.  As 
a result, in September 1998, the RO scheduled the veteran to 
undergo a more comprehensive psychiatric evaluation (by a 
board of two psychiatrists) to resolve the conflicting 
opinions on his current mental state, to determine the proper 
diagnoses, and to determine whether any of the conditions 
noted are related to his service in the military.  According 
to evidence in the claims folder, he failed to report for the 
evaluation.  However, there is no indication that he actually 
received notice of it, so the examination must be rescheduled 
to obtain the necessary medical opinions.  See Goss v. Brown, 
9 Vet. App. 109, 114 (1996); Gregory v. Brown, 8 Vet. App. 
563, 570 (1996), citing Allday v. Brown, 7 Vet. App 517, 526 
(1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for psychiatric evaluation by a board of 
at least two VA psychiatrists 
to determine the nature and etiology of 
all psychiatric disability suffered by 
the veteran.  The Board emphasizes that 
the purpose of this evaluation is to 
reconcile the medical evidence of record 
to aid in the adjudication of the claim 
for service connection.  Hence, the 
examiners should make every effort to 
reach a consensus on the questions posed 
below and, if at all possible, to render 
all findings and opinions in a 
single collaborative report.  The entire 
claims folder, containing all evidence 
pertinent to the appeal, and a complete 
copy of this REMAND, must be provided to, 
and be reviewed by, each examiner in 
connection with the evaluation.

After an examination of the veteran (to 
include all appropriate tests and 
studies) and a comprehensive review of 
the veteran's claims file, the examiners 
should offer a written opinion addressing 
the following:  a) the nature and extent 
of all current psychiatric conditions-to 
include alcohol dependence, antisocial 
personality disorder, bipolar affective 
disorder, intermittent explosive 
disorder, adjustment disorder, dysthymia, 
etc; b) whether it is at least as likely 
as not that any psychiatric disorder is 
etiologically related to his service in 
the military; c) whether the veteran 
currently has any acquired psychiatric 
disorder that represents a natural 
progression of any psychiatric condition 
noted during service (i.e., alcohol 
abuse, adjustment disorder, and 
antisocial personality disorder), or 
whether any such current disorder 
constitutes superimposed disease 
resulting from in-service aggravation of 
either of the conditions noted during 
service; and d) whether any psychiatric 
disorder related to service has caused or 
aggravated the alcohol or drug 
dependence, or vice versa, whether any 
alcohol or drug dependence related to 
service caused or aggravated any 
psychiatric disorder.  If aggravation of 
any psychiatric disability is found, the 
examiners should indicate the degree of 
disability that is attributable to such 
aggravation.  The examiners must provide 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record, in typewritten 
report(s).

2.  The RO should review the examination 
report(s) for compliance with the 
directives of this REMAND.  If any is 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, 
the RO should readjudicate the veteran's 
claim for service connection for an 
acquired psychiatric disorder-to include 
specific discussion of each of the 
questions posed to the examiners, in 
paragraph 2, above-in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


